The defendant was convicted of the crime of robbery, and sentenced to imprisonment in the state prison for a term of twelve years. The appeal is from the judgment and an order denying a motion for a new trial.
The cause was on our last calendar for argument, and, when called, counsel for defendant failed to argue it, but obtained time within which to file a brief. No brief having been filed, and the time allowed therefor having expired, the court this day ordered the matter to be submitted for decision.
On examination of the record we find that no reporter's transcript has been filed, and the time for such filing, under section 1247 of the Penal Code, or any extension thereof which could be granted under section 1247d of said code, has *Page 41 
long since elapsed. The appeal from the order denying the motion for a new trial cannot, therefore, be considered.
So far as the appeal from the judgment is concerned we have examined the judgment-roll, and find nothing therein which lends any support to the defendant in such appeal.
The judgment and order are accordingly affirmed.
Hall, J., and Lennon, P. J., concurred.